ROANE, Judge.
The evidence of Wm. Rowt should have been rejected for the reasons assigned at the bar; and that tending to impeach the general character for Richard Rowt should have been received. That forms one of the links of circumstances to shew, in aid of other proof, that the bond in question was not the deed of the intestate. The objection that it affects the character of an absent person is of no avail. When it becomes necessary to do this for the purpose of attaining justice, it must be submitted to. On this ground it stands on a common foundation, with evidence tending to affect the feelings of third persons, evidence contra bonos mores, &c.
The judgment must be reversed, and a new trial awarded, in which the deposition of William Rowt is to be rejected, and the testimony just mentioned, in relation to the character of Richard Rowt is to be received.